Citation Nr: 1422975	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for a vision disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran had active service from August 1968 to April 1970, from 
June 1974 to June 1976, and from December 1990 to May 1991, including service in the Republic of Vietnam from April 1969 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the Jackson, Mississippi RO.  

In his substantive appeal, VA Form 9, received in June 2011 the Veteran requested a Board hearing at the RO; however, he failed to report for the hearing scheduled to be held in April 2013 and that request is deemed to be withdrawn.

The issues of entitlement to service connection for a right knee disability, a left knee disability, a vision disability, hypertension, and sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Residuals of a right ankle injury had their onset in service. 

2.  Residuals of a left ankle injury had their onset in service. 


CONCLUSIONS OF LAW

1.  Residuals of a right ankle injury were incurred in service.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. § 3.303  (2013).

2.  Residuals of a left ankle injury were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604   (Fed. Cir. 1996) (table). 

Service connection may also be established for certain chronic disease, such as arthritis, which is present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) ; 38 C.F.R. § 3.303(a) .

A layperson is competent to report on the onset and continuity of current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Service treatment records associated with the Veteran's period of active service from December 1990 to May 1991 are missing.

Existing VA treatment records on file and dated in the 1990s are extremely limited and consist only of an October 1995 VA report of radiology examination of the ankle.  That report concludes with findings that mild soft tissue swelling is noted about the medial and lateral malleoli; the osseous structures appear unremarkable.  There are no other contemporaneous treatment records explaining the reason for the evaluation.

As reflected in the report of VA examination in January 2011, the Veteran asserts that he has a left ankle disability and a right ankle disability that developed during service in 1990 while training for Desert Storm.  During that examination he reported that the bilateral ankle disabilities resulted from injury in service involving a parked Humvee that started to roll, dragging his left leg, which twisted his right leg that was inside the vehicle.  He reported that he then observed swelling in both ankles and was treated with an Ace wrap and pain pills.    

At the time of the January 2011 VA examination the medical history included that since military discharge in 1991, the Veteran had had periodic treatment for bilateral ankle pain and swelling.  The examination report noted that there was no documentation of any treatments or evaluations for an ankle condition until October 1995 when a left ankle X-ray revealed mild soft tissue swelling of the medial and lateral malleolus.  The VA examination report noted a further history that the Veteran was next treated in May 2003 for edema of both ankles; and in August 2005 for a three month history of left foot swelling and pain.  Based on his physical examination and review of the Veteran's records, the examiner diagnosed the Veteran as having status post bilateral ankle injuries with residual bony irregularity of the left talus and right lateral malleolus pursuant to X-ray examination.  The examiner remarked that the Veteran had been treated for stress edema of both ankles in service but had no subsequent documentation of treatment until 1995.  On this basis, the examiner opined that it is less likely as not that the current ankle condition was related to service.  The examiner noted that there were no service treatment records for service from December 1990 to May 1991; and on that basis stated that she could not resolve without resort to speculation whether the Veteran's current ankle condition is related to the Veteran's reported in-service ankle complaints during that period of active service.

The Veteran's report of recurrent ankle complaints since his 1990-1991 active service is consistent with the medical evidence dated since 1994, and therefore is credible.  The Veteran is competent to describe such ongoing symptoms since then.  

The Veteran's service treatment records for the period of active service from December 1990 to May 1991 are missing and unavailable.  Under such circumstances, VA has a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In light of the competent and credible evidence of recurrent bilateral ankle complaints since service, subsequently diagnosed as bilateral ankle disabilities, and with resolution of all reasonable doubt in his favor, the Board finds that service connection for status post residuals of right ankle and left ankle injuries is warranted.  


ORDER

Service connection for residuals of a right ankle injury is granted.

Service connection for residuals of a left ankle injury is granted.


REMAND

A remand of the Veteran's claims of entitlement to service connection for a right knee disability, a left knee disability, a vision disability, hypertension, and sleep apnea, is necessary for the following reasons.  Review of the April 2011 statement of the case shows that the evidence the RO considered included medical records from the Jackson, Mississippi VA Medical Center.  The statement of the case indicates that the RO reviewed the Veteran's medical records in the electronic database dated from May 2003 to March 2011, and printed only records the RO found to be pertinent.  

Review of the claims indicates that only a limited subset of the VA treatment records dated between May 2003 and March 2011 are on file in the claims file.  As of the time of this decision, the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems contain no additional VA treatment records.  

For adjudication purposes the Board requires access to all of the Veteran's VA treatment records on file.  The RO must obtain all such existing VA medical records currently not in the claims file and associate these records with the claims file or with the Virtual VA or Veterans Benefits Management System (VBMS) paperless claims processing systems. 

An additional request should be made for the Veteran's missing service treatment records associated with his active service from December 1990 to May 1991.

In light of the Veteran's contentions and the state of the record, the Board finds that after obtaining any missing service treatment records dated between December 1990 and May 1991, all additional VA treatment records, and any missing private treatment records, the Veteran must be afforded VA examinations that provide responsive etiological nexus opinions on the claims for service connection on appeal.  Following a thorough review of the entire claims folder, such examinations should be accomplished on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While service connection cannot be presumed for the claimed conditions on the basis of the presumed exposure to herbicides while the Veteran served in Vietnam, he is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  As the Veteran served in Vietnam from April 1969 to April 1970, an opinion is necessary as to the likelihood of a nexus between any claimed disability and his acknowledged exposure to herbicides in service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private medical records of treatment of the Veteran for conditions related to vision, knees, hypertension, or sleep apnea; including all VA treatment records dated since May 1991. 

2.  Notify the Veteran that he may submit lay evidence of any continuity of relevant symptoms since service, to include statements from others familiar with the Veteran's complaints of symptoms referable to vision, knees, hypertension, or sleep apnea conditions during and since service.  Provide an appropriate period of time for the receipt of such requested lay evidence.  

3.  After completion of the above development, schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and likely etiology of any diagnosed (a) vision disability (other than refractive error conditions such as hyperopia, astigmatism, or presbyopia), (b) left or right knee disability, (c) hypertension; or (d) sleep apnea.  

The claims folder and a copy of this Remand should be made available to and be reviewed by the examiners and all necessary tests should be conducted.  All indicated studies should be performed and all findings should be reported in detail.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

For any diagnosed chronic condition involving vision, left or right knee, hypertension, or sleep apnea, the examiner must opine as to whether it is at least as likely as not that such disorder: 
(i) had its onset in service or is otherwise due to service; or, 
(ii) in the case of arthritis, hypertension, or central sleep apnea constituting an organic disease of the nervous system, had its onset  within one year of the Veteran's discharge from active duty in May 1991; or 
(iii) was caused or aggravated by a disability the examiner determines to be at least as likely as not related to service.  

For any diagnosed chronic condition, opine as to whether such disorder is at least as likely as not due to the acknowledged exposure to herbicides (Agent Orange) in service in Vietnam. 

The examiner should opine as to whether any diagnosed hypertension is associated with (etiologically caused by or part of) a coronary artery disease/ischemic heart disease. 

4.  Then readjudicate the appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


